Citation Nr: 1807405	
Decision Date: 02/06/18    Archive Date: 02/14/18

DOCKET NO.  13-10 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD), generalized anxiety disorder, and any other diagnosed psychiatric disability.

2.  Entitlement to service connection for PTSD, generalized anxiety disorder, and any other diagnosed psychiatric disability. 

3.  Entitlement to service connection for a lumbar spine disability.

4.  Entitlement to service connection for a right knee disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

R. Gandhi, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1982 to January 1985.

Although the Veteran submitted a claim for PTSD and generalized anxiety disorder, the Board has recharacterized the issue as a claim for an acquired psychiatric disability, generally.  The Veteran cannot be required to know whether the symptoms he is claiming service connection for are related to PTSD or another psychiatric disability.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision issued by the Department of Veterans Affairs Regional Office (RO) in Houston, Texas.  In that decision, the RO reopened but ultimately denied the claim of service connection for PTSD, a generalized anxiety disorder, a lumbar spine disability, and a right knee disability.  Despite this, the Board has the responsibility of adjudicating the issue of whether new and material evidence has been submitted in the first instance.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Board hearing in March 2016.  A transcript of the hearing is in the file and has been reviewed.

The issues of entitlement to service connection for an acquired psychiatric disorder, lumbar spine disability, and right knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  In a rating decision dated in June 1999, the RO denied the Veteran's claim for service connection for an acquired psychiatric disorder on the basis that the Veteran's available service records contained no evidence showing treatment or diagnosis an acquired psychiatric disorder in service and there was no diagnosis of acquired psychiatric disorder; the Veteran did not appeal this decision or submit new evidence within one year of the denial. 

2.  Evidence received since the June 1999 RO decision is neither cumulative nor redundant of evidence already of record and raises a reasonable possibility of substantiating the claim of entitlement to service connection for an acquired psychiatric disorder.


CONCLUSIONS OF LAW

1.  The June 1999 rating decision denying service connection for an acquired psychiatric disorder is final.  38 U.S.C. § 7104 (2012); 38 C.F.R. §§ 3.104(a), 20.1103 (2017).

2.  New and material evidence sufficient to reopen the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder has been submitted; the claim is reopened.  38 U.S.C. § 5108; 38 C.F.R. § 3.156(a) (2017).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C. § § 5103, 5103A, and implemented at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.  In this case, the Veteran seeks, in part, to reopen a previously-denied claim.  In this decision, the Board agrees with the AOJ's determination that the claim is to be reopened.  Since this decision is favorable to the Veteran, no further discussion of the adequacy of notice as to those claims is required. 

VA also has a duty to assist a claimant.  In this case, service treatment records have been obtained.  VA has obtained official confirmation of the Veteran's dates and type of service.  VA clinical records are associated with the claims file.  VA has, therefore, complied with all duties to notify and assist required under 38 U.S.C. § 5103A and 38 C.F.R. § 3.159 as to the claims addressed in this decision.  No further action is required to meet those duties.

New and Material Evidence

A claim that has been denied in a final unappealed rating decision may not thereafter be reopened and allowed.  38 U.S.C. § 7104(b) (2012).  An exception to this rule is 38 U.S.C. § 5108 (2012), which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the new claim. 

New evidence is defined as existing evidence not previously received by agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2017). 

Even where the RO determines that new and material evidence has been received to reopen a claim, or that an entirely new claim has been received, the Board is not bound by that determination and must nevertheless consider whether new and material evidence has been received.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).
The Court has held that the Board's analysis of the issue of reopening must first be confined to the subject of existence of new and material evidence alone and not based on whether it would lead to a grant of the claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  In Shade, the claim was denied originally because there was no present disability and the evidence received to reopen the claim showed the veteran currently had the present disability.  The Court held the claim was to be reopened because new and material evidence was received even though there was still no nexus opinion of record.  Id.

The Veteran's claim for service connection for generalized anxiety disorder, was denied in a June 1999 rating decision.  The RO determined the Veteran's available service records contained no contained no evidence showing treatment or diagnosis an acquired psychiatric disorder in service and there was no diagnosis of acquired psychiatric disorder.  While an NOD was received within 1 year of the June 1999 rating decision, the Veteran never perfected his appeal and therefore the June 1999 rating decision became final.

The Veteran's claim for service connection for PTSD was denied in a January 2008 rating decision.  The RO determined the Veteran's available service records contained no evidence showing treatment or diagnosis PTSD in service or at separation, there was no diagnosis of PTSD, and the Veteran did not have evidence of a verifiable stressor.  The Veteran did not appeal this decision or submit new evidence within one year of the denial.  The January 2008 decision thereby became final. 

Since that final decision, the Board finds that the Veteran has submitted new and material evidence.  Specifically, the Veteran testified in March 2016 that his acquired psychiatric disorder began after events he experienced during his service.   The Board finds that the newly submitted evidence reasonably raises the possibility that the Veteran's acquired psychiatric disorder began in service.  Because new and material evidence has been submitted, the Board will reopen the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010); see also Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998) (noting that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant the claim).  


ORDER

As new and material evidence sufficient to reopen the previously denied service connection claim for an acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD), generalized anxiety disorder, and any other diagnosed psychiatric disability has been received, the application to reopen is granted.


REMAND

The Board notes that the Veteran has not been afforded a VA examination with respect to his current claim for service connection for an acquired psychiatric disorder.  VA's duty to assist includes providing a medical examination when it is necessary to make a decision on a claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159 (2017).  Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the Veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  Here, the Veteran received treatment for an acquired psychiatric disorder, has asserted that this condition began in service, and has provided lay evidence, through testimony, that the condition has continued since service; however, there is insufficient evidence of record to decide the claim.  Consequently, remand for an examination and etiology opinion is warranted.

Additionally, the Board finds that new VA examinations and opinions are warranted for the Veteran's lumbar spine and right knee claims.  In a December 2009 VA examination the opinion attributes the Veteran's lumbar spine and right knee disabilities to age related degeneration without considering the Veteran's competent lay statements of being in a motor vehicle accident while he was stationed in Egypt during his service.  As the October 2010 private medical examination did not discuss the lay statements a new examination is needed to discuss the lay statements.  

Accordingly, the Board finds a remand is warranted for further evidentiary development.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes to provide a medical examination or opinion, it must ensure that the examination or opinion is adequate); see also Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence . . . is essential for a proper appellate decision").

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment records for the Veteran dated from August 2017 to the present.

2.  Complete any necessary efforts to corroborate the Veteran's stressors, including the incident described in the Veteran's March 2016 hearing transcript of being shot at by an Israeli soldier and being in a motor vehicle accident.  If it is not possible to corroborate the stressor, enter a formal finding outlining all efforts to corroborate the stressor.

3.  After any additional records are associated with the claims file, schedule the Veteran for a VA examination to determine the nature and etiology of the Veteran's acquired psychiatric disorder, to include PTSD, generalized anxiety disorder, and any other diagnosed psychiatric disability.  The claims file should be made available to the examiner for review in connection with the examination.  Based on review of the record and examination of the Veteran, the examiner should respond to the following: 

* Is it at least as likely as not (probability of 50 percent or more) that the current acquired psychiatric disorder, to include PTSD, generalized anxiety disorder, and any other diagnosed psychiatric disability had its onset in or is related to service?

The examiner is advised that the Veteran is competent to report symptoms, treatment, and injuries, and that his reports must be taken into account in formulating the requested opinions, including, but not limited to the Veteran's lay statements being shot at by an Israeli soldier and being in a motor vehicle accident.

The examiner must provide the rationale for all proffered opinions.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.
4.  Schedule the Veteran for a VA examination to determine the nature and etiology of the Veteran's lumbar spine disability.

The claims file should be made available to the examiner for review in connection with the examination.  Based on review of the record and examination of the Veteran, the examiner should respond to the following: 

* Is it at least as likely as not (probability of 50 percent or more) that the current lumbar spine disability had its onset in or is otherwise causally related to service?

The examiner is advised that the Veteran is competent to report symptoms, treatment, and injuries, and that his reports must be taken into account in formulating the requested opinions, including, but not limited to the Veteran's lay statements of injuring his back in a motor vehicle accident.

The examiner must provide the rationale for all proffered opinions.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

5.  Schedule the Veteran for a VA examination to determine the nature and etiology of the Veteran's right knee disability.
The claims file should be made available to the examiner for review in connection with the examination.  Based on review of the record and examination of the Veteran, the examiner should respond to the following: 

* Is it at least as likely as not (probability of 50 percent or more) that the current right knee disability had its onset in or is otherwise causally related to service?

The examiner is advised that the Veteran is competent to report symptoms, treatment, and injuries, and that his reports must be taken into account in formulating the requested opinions, including, but not limited to the Veteran's lay statements of injuring his right knee in a motor vehicle accident.

The examiner must provide the rationale for all proffered opinions.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

6.  After completing any additional notification or development deemed necessary, the Veteran's claim should be readjudicated.  If the claim remains denied, the Veteran should be furnished with a supplemental statement of the case and afforded a reasonable opportunity for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


